Per Curiam.
This is an appeal by the plaintiff from the trial court’s financial and property award in a dissolution action. We affirm the judgment of the trial court.
In this appeal, the plaintiff attacks the discretionary and factfinding functions of the trial court. In reaching its decision, the trial court properly considered the criteria set forth in General Statutes § 46b-81 and the evidence and financial affidavits of the parties. Our review of the record, transcripts and briefs fails to disclose any abuse of discretion. The trial court’s conclusions were in accordance with applicable law. “A fundamental principle in dissolution actions is that a trial court may exercise broad discretion in . . . dividing property as long as it considers all relevant statutory criteria.” Crocker v. Crocker, 13 Conn. App. 129, 131, 534 A.2d 1251 (1987). Our review of a trial court’s exercise of discretion is limited in domestic relations cases to “ ‘ “whether the [trial] court correctly applied the law and could reasonably have concluded as it did.” ’ Leo v. Leo, 197 Conn. 1, 4, 495 A.2d 704 (1985); Russo v. Russo, 1 Conn. App. 604, 607, 474 A.2d 473 (1984).” O’Connor v. O’Connor, 20 Conn. App. 812, 812-13, 567 A.2d 1230 (1989).
We find that the trial court correctly applied the law and could reasonably have concluded as it did.
The judgment is affirmed.